Citation Nr: 1611370	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-03 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability (claimed as toxic amblyopia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for an eye disability (claimed as toxic amblyopia) (which the RO characterized as amblyopia, mild cataracts, claimed as eye condition).  The Veteran disagreed with this decision in June 2006.  He perfected a timely appeal in February 2007.  A Travel Board hearing was held at the RO in November 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

In March 2010, November 2012, and in February 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that a claim of entitlement to service connection for dental trauma, for purposes of VA outpatient treatment only, be referred to an appropriate VA Medical Center (VAMC) to determine if the Veteran met the relevant eligibility requirements for dental treatment under 38 C.F.R. § 17.161.  See 38 C.F.R. § 17.161 (2015).  The Board also directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed eye disability.  A copy of the AOJ's July 2014 letter to the VAMC in Orlando, Florida, referring the Veteran's dental treatment claim for an eligibility determination is included in the claims file.  The requested examination occurred in August 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a cervical spine disability appears to have been raised by the record in a May 2013 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action to include in acaccordance with the revised regulations concerning the filing of claims.  79 Fed. Reg. 57660 (Sept. 24, 2014) (codified at Parts 3, 19, and 20); see also 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's report of being exposed to hazardous chemicals during active service is consistent with the facts and circumstances of his service.

2.  The record evidence does not indicate that the Veteran experiences any current eye disability (claimed as toxic amblyopia) which could be attributed to active service or any incident of service, including as due to in-service exposure to toxic chemicals.


CONCLUSION OF LAW

The criteria for service connection for an eye disability (claimed as toxic amblyopia) have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2005, July 2006, and in July and August 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the July 2006 VCAA notice letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for an eye disability (claimed as toxic amblyopia).  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the July 2005 VCAA notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  The Veteran's claim also was readjudicated following the provision of subsequent VCAA notice.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issue listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for an Eye Disability

The Veteran contends that he incurred an eye disability (which he characterized as toxic amblyopia) during active service.  He specifically contends that in-service exposure to hazardous chemicals, including solvents, urethanes, petroleum products and sawdust, rodent feces, mold, bugs, lye and lyme in cleaning solutions, gas mask training, and copper sulfate/copper acetate compounds used in shark repellant, caused or contributed to his eye disability.  He alternatively contends that his current eye disability is related to service.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an eye disability (claimed as toxic amblyopia) is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an eye disability (claimed as toxic amblyopia).  The Veteran contends that he incurred an eye disability (claimed as toxic amblyopia) during active service, including as due to in-service exposure to hazardous chemicals or, alternatively, his current eye disability is related to service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of an eye disability (claimed as toxic amblyopia) or the existence of current eye disability (claimed as toxic amblyopia) which could be attributed to service.  It shows instead that the Veteran does not experience any current eye disability (claimed as toxic amblyopia) which could be attributed to active service or any incident of service, including as due to in-service exposure to hazardous chemicals.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was carpentry specialist.  The Board already has conceded the Veteran's in-service exposure to hazardous chemicals during active service because such exposure is consistent with the facts and circumstances of his service as a carpentry specialist.  

The Veteran's service treatment records show that, at his enlistment physical examination in September 1961, he denied any pre-service history of eye trouble.  Clinical evaluation of the Veteran's eyes was normal.  Defective vision correctable to 20/20 was noted in both eyes.  These records also show that he was treated for seasonal conjunctivitis in his eyes.  He was advised to instill Visine eyedrops in his eyes every 6 hours.  

On outpatient treatment in September 1964, the Veteran complained of getting cigarette ash in his eye 1 day earlier and experiencing eye irritation.  Physical examination showed a very small depression just medial to the center of the cornea.  The impression was superficial corneal burn.  

In January 1965, the Veteran complained of left eye irritation.  He reported a migrating foreign body in his left eye.  Physical examination showed no foreign body.

In April 1965, the Veteran complained of a small foreign body in his left eye.  The in-service clinician attempted to remove a small foreign body in the Veteran's left eye.  

On periodic physical examination in August 1965, the Veteran reported an in-service history of eye trouble which the in-service clinician related to wearing glasses for the previous 31/2 years.  Clinical evaluation of the Veteran's eyes was normal.  The Veteran had defective vision corrected to 20/20 bilaterally.

On periodic physical examination in November 1965, the Veteran reported an in-service history of eye trouble which the in-service clinician related to having a foreign body removed in the left eye in March 1965.  This resulted in no loss of visual acuity and was not considered disabling.  The Veteran wore glasses for myopia.  Clinical evaluation of the Veteran's was normal.  The Veteran had defective vision which was corrected bilaterally.

At his separation physical examination in March 1966, prior to his separation from service in April 1966, the Veteran reported an in-service history of eye trouble which the in-service clinician related to wearing glasses since 1961.  The Veteran had no complications or sequelae from his reported eye trouble.  Clinical evaluation of the Veteran's eyes was normal.  The Veteran had "[s]ubstandard distant vision" which was corrected bilaterally.

The post-service evidence also does not support granting the Veteran's claim of service connection for an eye disability (claimed as toxic amblyopia).  Despite the Veteran's assertions to the contrary, the record evidence shows that he does not experience any current eye disability (claimed as toxic amblyopia) which could be attributed to active service or any incident of service, including as due to his conceded in-service exposure to hazardous chemicals.  For example, on private outpatient treatment in June 2001, the Veteran complained that it was getting more difficult to see the computer.  The diagnosis was bilateral ametropia.

In July 2004, the Veteran complained that he had trouble focusing his eyes in the morning, his eyes felt fatigued in the afternoon, and he experienced dry eyes.  The diagnosis was unchanged.

The Veteran testified at his November 2009 Board hearing that he had experienced problems with his eyes during service as a result of in-service exposure to hazardous chemicals.  See Board hearing transcript dated November 18, 2009, at pp. 9-10.

On VA eye examination in March 2011, the Veteran complained of blurred distant and near vision bilaterally.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of uncomplicated cataract surgery in 2007 was noted.  The Veteran reported an in-service history of exposure to chemicals and multiple foreign bodies removed from his eyes.  Physical examination showed no diplopia or visual field defects bilaterally, a temporal keratotomy scar in the corneas bilaterally, no residuals of eye injuries, and bilateral pseudophakia.  The Veteran's visual acuity was 20/40 correctable to 20/30-1 in the left eye and 20/40 correctable to 20/30-2 in the right eye.  The VA examiner opined that it was at least as likely as not that the Veteran's early onset bilateral cataracts which required surgery were related to his history of diabetes mellitus which may have been caused by or the result of his reported in-service exposure to chemical agents.  This examiner also opined that, because there was no "confirmed listing of the chemicals" that the Veteran was exposed to during active service, he could not resolve whether the Veteran's rule-out toxic amblyopia was related to active service without resorting to speculation.  The diagnoses included rule-out toxic amblyopia bilaterally.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

On VA eye Disability Benefits Questionnaire (DBQ) in March 2013, the Veteran's complaints included nighttime glare around headlights for the previous 10 years and a slow progressive decrease in his near vision.  The Veteran reported an in-service history of exposure to hazardous chemicals.  Physical examination showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, no corneal irregularity resulting in severe irregular astigmatism, no diplopia, well-healed temporal keratotomy scars in both eyes, normal anterior chambers, irises, normal fundi, no visual field defects, bilateral post-operative cataracts (removed), and no decrease in visual acuity or other visual impairment.  The Veteran's visual acuity was 20/40 or better in each eye.  The VA examiner opined that the Veteran's eye disability was related to active service.  The rationale for this opinion was that, although the Veteran had successful cataract removal surgery and his visual acuity was correctable to 20/40 or better in each eye, "to decide whether or not he has any manifestations of toxic amblyopia it is necessary to perform an accurate refraction [and] test his [visual field] and color vision capabilities in each eye.  Only then can a definitive opinion be rendered regarding whether or not he has manifestations of toxic amblyopia."  The VA examiner also opined that the Veteran did not have any current sequelae of his anterior segmented foreign bodies, corneal burns, or eye injuries sustained during active service.  The diagnoses included bilateral corneal burns, eye irritation, and attempted small foreign body removal in the left eye.

The Board acknowledges that, following VA examinations in March 2011 and in March 2013, both VA examiners opined that it was at least likely as not that the Veteran's eye disability was related to active service.  Having reviewed these opinions, the Board finds that they are less than probative on the issue of whether the Veteran's claimed eye disability (characterized as toxic amblyopia) is related to active service or any incident of service, to include his conceded in-service exposure to hazardous chemicals.  First, the Board observes that the notation of "rule-out" toxic amblyopia in the March 2011 VA examination report does not equate with a meeting of the diagnostic criteria for this disease.  Rather it merely raised the possibility of the disorder; it clearly is not a confirmed diagnosis.  Second, the March 2011 VA examiner's conclusion that he could not resolve the issue of whether the Veteran's rule-out toxic amblyopia was related to active service without resorting to mere speculation renders this opinion less than probative.  This examiner further undercut the probative value of his opinion when he stated that additional information was needed in order to support his opinion.  Similarly, the March 2013 VA examiner undercut the probative value of his opinion when he stated that a "definitive opinion regarding whether or not he has manifestations of toxic amblyopia" could not be provided until further information was obtained.  This examiner also did not address the Veteran's conceded in-service exposure to hazardous chemicals which suggests that his opinion was not "based on sufficient facts or data."  See Nieves-Rodriguez, 22 Vet. App. at 295.  Thus, the Board finds that both the March 2011 and March 2013 VA examiner's opinions are less than probative on the issue of whether the Veteran's claimed eye disability is related to active service.

On VA eye conditions DBQ in August 2014, no relevant complaints were noted.  Physical examination showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, no corneal irregularity that results in severe irregular astigmatism, no diplopia, normal slit lamp examination except for bilateral cataracts, normal fundi, and no visual field defects.  The VA examiner stated that there was no objective finding at this examination which indicated the presence of toxic amblyopia due to active service or any incident of service, including as due to in-service exposure to hazardous chemicals.  This examiner also stated that the Veteran's ocular health was unremarkable.  This examiner concluded that the Veteran had no diagnosable eye condition.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced an eye disability (claimed as toxic amblyopia) at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board acknowledges that the Veteran complained of and was treated for a variety of eye problems during active service.  The Board also acknowledges that, since his service separation, the Veteran experienced ametropia (or a discrepancy between the size and refractive powers of the eye such that images are not brought to a proper focus on the retina) and diminished visual acuity (or refractive error) in both eyes; however, refractive error of the eye is considered a congenital defect which is not subject to service connection.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 59 (30th ed. 2003) (defining ametropia); see also 38 C.F.R. § 4.9 (2015) (discussing congenital defects).  More importantly, the Board finds that there is no evidence of any current eye disability (claimed as toxic amblyopia) at any time during the pendency of this appeal which could be attributed to service or any incident of service.   In summary, the Board finds that service connection for an eye disability (claimed as toxic amblyopia) is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of an eye disability (claimed as toxic amblyopia) have been continuous since service.  He asserts that he continued to experience symptoms relating to the eye (vision problems) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an eye disability (claimed as toxic amblyopia) after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an eye disability (claimed as toxic amblyopia) since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, his in-service history of eye trouble was attributed to defective vision (or refractive error of the eye).  Specifically, the service separation examination report reflects that the Veteran was examined and his eyes were found to be normal clinically.  As noted elsewhere, refractive error of the eye is considered a congenital defect and is not subject to service connection.  See 38 C.F.R. § 4.9.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an eye disability (claimed as toxic amblyopia) at any time since active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including obstructive sleep apnea, irritable bowel syndrome, and residuals of septectomy/rhinoplasty (nasal surgery).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an eye disability (claimed as toxic amblyopia).  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment after service, his previous statements made for treatment purposes, and the record evidence showing no current eye disability (claimed as toxic amblyopia) which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an eye disability (claimed as toxic amblyopia) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


